All-Solid-State Lithium Battery and Preparation Method Thereof

Primary Examiner: Gary Harris 		Art Unit: 1727       December 3, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/23/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 07/23/2020.  These drawings are acceptable.

Election/Restrictions
5.	Claims 1 & 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2021.
 	The election restriction is made FINAL.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 3-4 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogami et al. US 2016/0204466.

 	As to Claim 3, Nogami discloses a preparation method of an all-solid-state lithium battery (see abstract and title) based on borohydride/sulfide two-layer fast ion conductors [0008], comprising the steps of: 
Step 1: cold-pressing a borohydride fast ion conductor and a sulfide fast ion conductor into a two-layer electrolyte (see figure 1, [0052]); 
Step 2: mixing a cathode active material, a sulfide fast ion conductor, and a conductive agent according to a ratio to prepare a cathode of the all-solid-state lithium battery [0052], and cold- pressing the cathode onto a side [0100], corresponding to the sulfide fast ion conductor, of the two- layer electrolyte obtained in Step 1 (see figure 1); 
and taking a lithium metal plate as an anode of the all- solid-state lithium battery [0199], and cold-pressing the anode onto a side, corresponding to the borohydride fast ion conductor, of the two-layer electrolyte obtained in Step 1 [0253]; and 2Application No. 16964206 Response dated October 10, 2021 Reply to Office action of August 31, 2021 

 	As to Claim 4, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the borohydride fast ion conductor in Step 1 is any one of lithium borohydride, lithium borohydride-lithium iodide and closed lithium-boron-hydrogen composite fast ion conductors [02476-0253].  
	As to Claim 9, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the conductive agent in Step 2 is any one of carbon [0051, 0079, 0089-0102], and a conducting polymer [0165].  
 	As to Claim 10, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the packaging in Step 3      Reply to Office action of August 31, 2021 is any one of, pouch cell packaging and solid-state battery mould packaging [0199, 0203 & 0253].

Allowable Subject Matter
7.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In Claim 5, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3.  However, 
 	In Claim 6, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the cold-pressing in Step 1 and Step 2 is carried out in a pressing mode of equiaxed pressing with a pressure of 100 to 500 MPa [0199, 0203, and 0253]. However applicant has provided sufficient specificity within Claim 6 requiring a pressure-holding time of 5 to 20 min.  Nogami would teach away from cold pressing see for instance [0160].
 	In Claim 7, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the two-layer electrolyte in Step 1 is plate-shaped with a total thickness of 0.1 to 5 mm.
Nogami discloses preferable thicknesses: of the positive electrode layer (1) of 10 to 200 microns [0098]; thickness of the solid electrolyte layer (2) from .05 to 1000 microns [0115]; and a thickness of the negative electrolyte layer (3) of 0.1 to 200 microns [0121].
 	However Nogami does not provide a teaching with the borohydride fast ion conductor layer having a thickness of 10-90% of the total thickness and the sulfide fast ion conductor layer having a thickness of 10-90% of the total thickness.  
 	In Claim 8, Nogami discloses the preparation method of the all-solid-state lithium battery based on borohydride/sulfide two-layer fast ion conductors of claim 3, wherein the cathode active material in Step 2 is any one of lithium iron phosphate, lithium cobaltate, lithium nickel manganese oxide and lithium nickel manganese cobalt oxide. 

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.